 Case: 1:18-cr-00109-TSB Doc #: 143 Filed: 03/19/20 Page: 1 of 1 PAGEID #: 721

                                                                                FILED
                                                                          RICH ARD W. N~\ GEL
                                                                           CLER!' Cff ~QIJ!. T
                   UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF OHIO 7.020MAR 19 PM 2: 22
                        WESTERN DIVISION
                                                 1· •; ['!STRI CT COUR"f
                                                 soJHlfRN Q1s:· OHi O
UNITED STATES OF AMERICA                         •;JEST DIV C!r'.CH) 1 ATI
                                        Case No. 1:18-cr-00109(6)
                   v.

IEVGEN KARIAKA

                              ORDER APPOINTING
                 FEDERAL PUBLIC DEFENDER/CJA PANEL ATTORNEY

        Because the above named Defendant has testified under oath or has otherwise satisfied this

Court that he/she: (1) is unable to employ counsel; and (2) does not wish to waive counsel, and

because in the interests of justice so require, it is

        ORDERED that the Federal Public Defender/CJ A Panel Attorney is appointed to

represent the above named Defendant in this case. The Defendant may be required to contribute

to the cost of this representation depending on circumstances to be determined at a later date.



                                                        ~uuJ          d6/ u;;m L ,_,
                                                        StePaJlie K. Bowman
                                                        United States Magistrate Judge
